Petitioners were appellants in the Court of Appeals. By that court the judgment of the trial court was reversed and remanded. One of the judges thought the judgment should be rendered. Petitioners now seek to have the cause disposed of in accordance with the minority opinion in the Court of Appeals. The cause was tried by the court without the intervention of a jury. The Court of Appeals, finding error, was authorized to reverse and remand or render, as it deemed right. Code, § 5361; Munson S. S. Line v. Horace Turner  Co., 81 So. 76.1 Its discretion in that regard depended upon the facts, and this court will not review the Court of Appeals on questions of fact. Postal Tel.  Cable Co. v. Minderhout, 195 Ala. 420,71 So. 91.
Application denied.
ANDERSON, C. J., and GARDNER and THOMAS, JJ., concur.
1 202 Ala. 574. *Page 468